DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 18 December 2020 has been entered; claims 1, 2, 4, 5, 7-12, 14-26, 32, 34-37, 39-42, 44-63, 66, 67, 74, and 75 remain pending.

Response to Arguments
Applicant’s arguments, see Page 12 of the Remarks, filed 18 December 2020, with respect to the rejection of claims 69, 70, 72, and 73 under 35 USC 112(b), the rejection of claims 68-73 under 35 USC 112(d), and the rejection of claims 25, 26, 32, 36, 37, 39, 46-48, 51-53, 59-66, and 71-75 under 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 69, 70, 72, and 73 under 35 USC 112(b), the rejection of claims 68-73 under 35 USC 112(d), and the rejection of claims 25, 26, 32, 36, 37, 39, 46-48, 51-53, 59-66, and 71-75 under 35 USC 103 have been withdrawn in light of Applicant’s amendments to the claims. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robin Barnes on 29 March 2021.
The application has been amended as follows: 
Regarding Claim 1: within line 13, please replace “50 ppm, of” with -50 ppm of-.
Claim 7: within line 5, please replace “an polyaspartic” to –a polyaspartic-; and within line 6, please replace “the HEDP” with –an HEDP-. 
Regarding Claim 25: within line 3, please replace “acid or” with –acid (HPA) or-.
Regarding Claim 37: please cancel it. 
Regarding Claim 40: please cancel it. 
Regarding Claim 42: please cancel it. 
Regarding Claim 63: please cancel it. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CLARE M PERRIN/            Primary Examiner, Art Unit 1778                                                                                                                                                                                            	29 March 2021